PREGERSON, Circuit Judge,
concurring in the result.
I concur in the result. I write separately because, unlike the majority, I believe that McDaniel has demonstrated that the Appraisal Institute (“Institute”) has effectively excluded him from the product market of real estate appraisals. The majority concludes that because McDaniel is not completely barred from the product market, the Institute does not have sufficient market power to violate Sherman Act § 1. Majority Op. at 424. All that is required for a § 1 violation, however, is an effective exclusion from the product market. “[Wjhen the cooperating group possesses sufficient market power that a nonmember can no longer compete effectively with members, the restraint must be found to have sufficient adverse competitive impact to violate Section 1.” United States v. Realty Multi-List, Inc., 629 F.2d 1351, 1373 (5th Cir.1980); see also Silver v. New York Stock Exch., 373 U.S. 341, 348, 83 S.Ct. 1246, 1252, 10 L.Ed.2d 389 (1963) (noting that a stock broker is effectively excluded from the product market when his nonadmission to a listing service deprives him of a significant volume of trading). The Institute only accepts between two and seven percent of its applicants, and members of the Institute obtain more than ninety-three percent of the appraisal positions in Southern Arizona. Given these figures, the Institute has effectively excluded McDaniel from the *425product market for commercial real estate appraisals.
Nevertheless, McDaniel has provided no evidence of the relevant geographic market. “[T]he factual support needed to show injury to competition must include proof of the relevant geographic ... market[ ]-” Les Shockley Racing, Inc. v. National Hot Rod Ass’n, 884 F.2d 504, 508 (9th Cir.1989). Although McDaniel argues that Southern Arizona is the relevant market, he has provided no evidence to support his assertion. See Morgan, Strand, Wheeler & Biggs v. Radiology, Ltd., 924 F.2d 1484, 1490 (9th Cir.1991) (noting that a conclusory assertion of the relevant geographic market is inadequate).